NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHN L. NORMAN,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-4777
                                             )
BAY WINDS LODGING SARASOTA,                  )
LLC, d/b/a HYATT PLACE                       )
SARASOTA/BRADENTON AIRPORT,                  )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Sarasota
County; Rochelle Curley, Judge.

John L. Norman, pro se.

Lawrence J. Dougherty of Foley & Lardner
LLP, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.